         Case 1:18-cr-00340-LGS Document 508 Filed 07/02/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     July 2, 2021
VIA ECF AND EMAIL
Honorable Lorna B. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re: United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

         Pursuant to this Court’s Order of June 14, 2021 (Dkt. 504) in this case, the Government
and seven victims of the defendants’ fraud on Centra Tech, Inc. investors (the “Claimants”) who
have filed an amended third-party petition pursuant to 21 U.S.C. § 853(n) in this case (the
“Amended Petition”) respectfully submit this letter to update the Court on the status of efforts to
settle the Amended Petition without further litigation.

         As noted in prior correspondence, the Government and the Claimants have been engaged
in settlement discussions in an effort to reduce unnecessary delays in the planned remission process
that would facilitate compensation to the many victims of the defendants’ fraud, and the parties
are actively conferring regarding the possibility of reaching a settlement to resolve the Claimants’
Amended Petition and continue to make progress toward reaching a potential settlement. As
described in the parties’ prior status updates to the Court, the Government has proposed to the
Claimants the terms of a settlement that the Government is prepared to recommend to the
Department of Justice’s Money Laundering and Asset Recover Section (“MLARS”), whose
approval is required for any potential settlement. The Claimants have sent a detailed
counterproposal to the Government, which has substantially narrowed the remaining issues to be
negotiated and is being actively analyzed and considered at this time. The Government and
Claimants remain in discussions regarding the remaining issues, and the Government is
endeavoring to address certain specific concerns that were raised by Claimants this past week.

       In order to afford the parties adequate time for productive settlement discussions which
could obviate the need for further motions practice, the parties respectfully request that the Court
adjourn the current briefing deadlines in this ancillary proceeding by an additional four weeks. 1

1
  The recent notice of appeal filed by defendant Sharma indicating his intention to challenge both
his conviction and sentence (Dkt. 474) will at least temporarily delay the initiation of the planned
remission program to compensate victims of the defendants’ fraud. Because the forfeiture of all
of the Seized Ether Units and all of the proceeds from their liquidation is predicated on Sharma’s
criminal fraud conspiracy convictions, MLARS cannot initiate a remission program as to any of
those proceeds (including the $27.2 million in forfeiture proceeds that are indisputably not
demanded by any claims in the Amended Petition) and the Government cannot use any of those
         Case 1:18-cr-00340-LGS Document 508 Filed 07/02/21 Page 2 of 2

                                                                                           Page 2


The parties agree and propose that the anticipated motions –– the Government’s motion to dismiss
the Amended Petition and motion requesting permission to begin the remission process as to a
portion of the forfeited Ether –– be briefed in parallel on the following schedule:

               •   Government’s moving papers due on August 9, 2021.
               •   Claimants’ response due on September 6, 2021;
               •   Government’s reply due on September 20, 2021.

       For the reasons set forth above, Claimants and the Government respectfully request that
the Court adopt the briefing schedule that the Government and the Claimants have jointly
proposed. In addition, the Claimants and the Government respectfully propose to provide the
Court with an update regarding potential settlement discussions by July 23, 2021.

                                             Respectfully submitted,

                                             ILAN T. GRAFF
                                             Attorney for the United States
                                             Acting Under 28 U.S.C. § 515

                                         by: _ __/s/____________________________
                                             Samson Enzer / Negar Tekeei / Daniel Loss
                                             Assistant United States Attorneys
                                             212-637-2342 / -2482 / -6527

cc: Donald J. Enright, Esq.
    All other counsel of record




proceeds to settle the Claimants’ Amended Petition unless and until Sharma’s appeal as to his
conviction is withdrawn or dismissed, his conviction is affirmed on appeal, or an alternative legal
basis for the forfeiture is established. Although counsel for defendant Sharma and the Government
considered and discussed options for reaching a stipulation or another mechanism that would
establish an alternative basis for the forfeiture that would not depend on the outcome of Sharma’s
pending appeal, the parties were, unfortunately, unable to find a legal mechanism that would allow
them to do so. Accordingly, the extended deadlines for motions practice requested in this letter as
to this ancillary litigation will not unduly delay the use of the Ether sale proceeds to compensate
the Claimants or other victims or otherwise cause undue prejudice to them.
